Citation Nr: 1730383	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1995 to August 1998 and had additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April and December 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016, the Board remanded this matter for a new VA examination and opinion.  The RO has since complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded in the Board's June 2016 decision were the issues of entitlement to service connection for hypertension, tinnitus, cold injury residuals of the bilateral hands and feet, migraines, and nausea and vomiting.  While on remand, in rating decisions dated January and March 2017, the RO granted service connection for migraine headaches, cold injuries of the left and right feet, cold injuries of the left and right hands, hypertension, gastroesophageal reflux disease (GERD), and tinnitus.  As these awards represent a full grant of the benefits sought with respect to each issue, these matters are resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).


FINDING OF FACT

The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).  The duty to notify has been met.  See March and November 2009 and March 2011 VCAA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance with his claim.  His VA Medical Center (VAMC) and private treatment records have been obtained.  Although his service treatment records (STRs) are not of record, the Board notes that the RO attempted to obtain the Veteran's active duty STRs on multiple occasions.  See June and December 2006 Requests for Information.  Furthermore, in April 2007 and July 2010, the RO issued formal findings that the STRs were unavailable and that further attempts to find them would be futile.  See April 2007 and July 2010 VA Memos.  As such, the Board finds that it has no further duty to attempt to obtain outstanding STRs prior to adjudicating this appeal. 

The Veteran has also been provided an appropriate VA examination, which is found to be adequate for rating purposes.  Neither he nor his representative has challenged the adequacy of the examination of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are three requirements to establish service connection: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With any claim for service connection, it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although all of the evidence must be reviewed, only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Merits

The Veteran contends that he has a bilateral hearing loss disability as a result of his active duty service.  He specifically asserts that by reason of his duty military occupational specialty (MOS), he was exposed to loud noises from grenade explosions and from driving tanks and other heavy vehicles.  See June 2012 Statement in Support of Claim and March 2017 VA Examination.  

A review of the Veteran's DD Form 214 shows a duty MOS of combat engineer.  Significantly, the duty MOS of combat engineer has been found by the Department of Defense to be associated with a high probability of noise exposure.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e.  Therefore, exposure to hazardous noise during his service is conceded in this case.

Nevertheless, the Board finds that, notwithstanding the Veteran's in-service exposure to hazardous noise, there is no evidence of a current hearing loss disability to sustain his claim for service connection for bilateral hearing loss.  Specifically, the record is devoid of a diagnosis for hearing loss that meets the VA definition for impaired hearing under 38 C.F.R. § 3.385.  

In this regard, the Board notes that the record contains only one audiological evaluation conducted in March 2017.  The puretone thresholds, in decibels, from the March 2017 VA audiological evaluation were as follows:

Hertz
500
1000
2000
3000
4000
Average
Right
15
15
15
10
15
14
Left
20
10
10
15
10
11

The Veteran's speech recognition scores using the Maryland CNC word list were 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal hearing bilaterally.  

In considering the Veteran's statements above, the Board recognizes that the Veteran is competent to report symptoms of hearing loss.  However, as a layperson, he is not competent to diagnose himself with hearing loss for VA purposes or to link his hearing difficulties to noise exposure sustained during active service.  This requires medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, he is not competent to provide a diagnosis or an etiology opinion in this case.

In light of the foregoing, the Board finds that the Veteran does not meet the VA criteria for establishing a hearing loss disability.  See 38 C.F.R. § 3.385.  As such, the preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability.  As it is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation, the Veteran's claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


